 STORACK CORPORATION493the company does not have to pay that ifyou're union shop." 4While there can be nodoubt thatsuch threat clearly constitutes interference,restraint,and coercion withinthe meaning of Section 8(a) (1) ofthe Act,itmust be pointedout that: (1) ChiefOperatorMiller is now deceased,5and (2)in a plant with a complement of 169 em-ployees at the time of the election,this is the sole incident during the entire organiza-tional campaign,insofar as the record discloses,thatRespondent may be said tohave engaged in any conductproscribed by the Act.Accordingly,in view of theisolatednature of the remark made by a supervisor now deceased, I find thatitwouldnot serve any useful purpose to issue a remedial order in this case,6 and I shall there-fore recommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAW1.LeonardRefineries,Inc., is an employer engaged in commercewithin the mean-ing of Section 2(6) and (7) of the Act.2.Local 7-540, OR, Chemical and Atomic WorkersInternationalUnion, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. Except forthe isolated incident found in subparagraph numbered 3 of paragraphIII,above,the Respondent has not engaged inany otherunfairlaborpractices asallegedin the complaint.4.A ceaseand desist order will not serve any useful purpose in the circumstancesof this case.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law,and uponthe entire record in this case,it is hereby recommended that the complaint herein bedismissed in its entirety.4The credited testimony of Ropp,as corroborated by Batchelder and Davenport.Al-though the Respondent has pointed to some minor variance in the testimony of these em-ployees,I have no doubt,and I find,that the essence of Miller's statement on this occasionwas essentially that as set out above.sMiller was deceased on November 10, 1963, which was prior to the hearing herein.9 SeeBecker&Sons, Inc.,145NLRB 1788.Storack CorporationandInternational Brotherhood of Boiler-makers,Iron Shipbuilders, Blacksmiths,Forgers and Helpers,AFL-CIO.Case No. 13-CA-5780. June 17, 1964DECISION AND ORDEROn January 23,1964, Trial Examiner Stanley Gilbert issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative actions, as set forth in his attached Decision.Thereafter,the General Counsel and the Respondent filed exceptions to the De-cision with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.147 NLRB No. 164. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the De-cision, the exceptions and briefs, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.'ORDERPursuant to Section 10(c) of the National Labor. Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, StorackCorporation, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.1The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, Including the exceptions and briefs, adequately presents the issues and the posi-tions of the parties.TRIAL EXAMINER'S * DECISION .STATEMENT OF THE CASEUpon a charge filed July 31, 1963, as amended, September 18, 1963, by the In-ternational Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgersand Helpers, AFL-CIO (hereinafter referred to as the Boilermakers), the complainthereinwas issued September 26, 1963.The complaint alleges, in essence, thatStorack Corporation (hereinafter referred to as Respondent) violated Section 8(a)(1)and (5) of the National Labor Relations Act, as amended, by interrogating its em-ployees concerning the Boilermakers, by refusing to bargain collectively with theBoilermakers as the exclusive bargaining representative of its employees, and bypermitting and assisting two officials of Machinery, Scrap Iron, Metal and SteelChauffeurs, Warehousemen, Handlers, Helpers and Alloy Fabricators Union LocalNo. 714, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (hereinafter referred to as the Teamsters) to solicit Respond-ent's employees to join the Teamsters in order to undermine and destroy the majoritystatus of the Boilermakers. In its answer Respondent denied said allegations.Pursuant to due notice, a hearing was held in this matter in Chicago, Illinois, onNovember 4 and 5, 1963, before Trial Examiner Stanley Gilbert.At the close ofthe hearing, oral argument was waived.Within the time designated therefor, briefswere submitted by General Counsel and Respondent.Upon the entire record herein, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,an Illinoiscorporation with its office, plant, and place of business inEvanston, Illinois, is engaged in the manufacture, sale, and distribution of steel stor-age racks and related products.During the year preceding the issuance of the com-plaint,Respondent, in the course and conduct of its, business operations, receivedat its plant goods and materials valued in excess of $70,000, transported directlyfrom States other than the State of Illinois.During said year, Respondent, in thecourse and conduct of its business operations, manufactured at said plant and soldproducts valued in excess of $475,000, of which products valued in excess of$225,000 were shipped from said plant directly to States other than the State ofIllinois.As is conceded by Respondent, it is now, and has been at all material times herein,an employer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act. -H. THE LABOR ORGANIZATIONS INVOLVEDAs is conceded by Respondent, the Boilermakers and the Teamsters are labororganizations within the meaning of Section 2(5) of the Act.W. THE UNFAIR PRACTICESThe record discloses few contradictions in the testimony and there is little disputeas to the facts material herein.The findings of fact set forth hereinare not indispute exceptin those instanceswhichare indicated. STORACK CORPORATION495A. Background information and sequence of eventsBernard Gordon 1 is president of Respondent, as well as president of another cor-poration, International Gordon Steel Company, which occupies a portion of the sameplant as does Respondent.The production and maintenance employees of Interna-tionalGordon Steel are, and have beensince1956, represented by the Teamsters.James Gordon, son of Bernard Gordon, is the secretary and general manager ofRespondent.John McNurney 2 is Respondent's plant superintendent.During the period from July 18 to 23, 1963, 16 of the 24 production and main-tenance employees of Respondent signed authorization cards for the Boilermakers.By letter dated July 25, Michael Wood, International representative of the Boiler-makers, wrote a letter to Respondent in which he stated,inter alia,that the Boiler-makers represented a majority of Respondent's production and maintenance em-ployees,3 and requested recognition as their exclusive bargaining representative.The letter further stated that, in the event Respondent had any doubt as to itsclaim of majority representation, the Boilermakers would be willing to submit signedauthorization and membership cards to a neutral third party to substantiate its claim.The letter was received by Respondent on July 26, 1963.The parties entered intothe following stipulation:On or about [July] 26, 1963, the Respondent received a request from the unionto bargain collectively with respect to rate 'of pay, wages, hours of employmentand other terms and conditions of employment, that.on or about thatdate the Respondent refused to bargain collectively with the union.Early on the morning of July 29, 1963, McNurney learned of the Boilermakers'request for recognition.He testified that he had been on vacation for 2 weeks, andthat, when he arrived that morning, James Gordon said to him, "Well, look [what]you come back to, the Boilermakers are trying to organize and the place is in amess."He alsotestified that Gordon told him about the letter which had beenreceived from the Boilermakers.Later that morning, McNurney called WilliamHuey, an employee,4 into his office and, in the presence of two foremen, asked himif he had any knowledge of, or had anything to do with, the Boilermakers, to whichquestions Huey replied in the negative.In the latter part of the morning of July 29, 1963, Bernard Gordon summonedMcNurney to his office and introduced him to two, representatives of the Teamsterswho were in his office.Gordon admitted that the Boilermakers' letter requestingrecognitionwas "one of the things that prompted", him to invite the Teamsterrepresentatives to his office.Out of the presence of the Teamster representatives,Gordon and McNurney held a conversation.They discussed the advisability ofhaving the Teamsters represent Respondent's employees instead of the Boilermakers.According to Gordon's testimony he suggested that, since the Teamsters representedInternational Gorden Steel Company employees in the same building, "It might bemore feasible to have better harmony throughout the plant that the shop discusswith the Teamsters Union whether they wanted to consider them instead of the Boil-ermakers Union."According to McNurney, Gordon asked him, "As long as theBoilermakers are trying to get in . . . should we see . . . if they [the Teamsters]would want to solicit the plant?"To continue with McNurney's testimony, "It wasdecided that we would take thesegentlemen[the Teamster representatives] aroundthe plant and introduce them to the employees."McNurney escorted them aroundthe plant and introduced them to "almostall" of the employees individually.Therepresentatives talked to the employees individually and solicited their signatures onauthorization cards.Considerable testimony was introduced as to how the introductions were effectedand where McNurney was during the course of the conversations between the Team-ster representativesand each of the employees. It appears that in mostinstancesemployees wereinterrupted at their work.It also appearsthat McNurney introduced1Referred to in the transcript as Bernhardt Gordon.3 Referred to in a portion of the transcript as John Mclnerny.8Respondent admitted in its answer that its production and maintenance employees con-stituted an appropriate unit for the purposes of collective bargaining, and stipulated thenames of the 24 employees who were in the unit for the period from July 16 through andincluding July 26, 1963.A All persons referred to herein as employees were employees of Respondent during theperiod material to the factual issues litigated herein and were within the aforesaid unit. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe representatives as officials of the Teamsters and stated that the representativeswanted to talk to them. It further appears that, in some instances, McNurney walkedaway and, in other instances, he remained sufficiently close to hear the conversations.Some of the employees testified to statements made by McNurney in addition to anintroduction of the Teamster representatives.Employee Jerry Underwood testifiedthat, after the introduction, McNurney said to the representatives, "There he is boys,give him the works," and that McNurney also stated, "We have been trying to getthe Teamsters Union in here for the last couple of years or so." Employees CharlesJones,ArchieWatson, and Okey McClanahan testified to similar statements byMcNurney with respect to trying to get the Teamsters in for 2 years.Although Mc-Nurney denied that he made any statement to the effect that the Respondent wantedto get the Union in for 2 years, I do not credit his denial, in view of the fact that fouremployees testified to such statements, and in view of the obvious desire on the partof Bernard Gordon and McNurney to have the Teamsters, instead of the Boiler-makers, as the bargaining representative of Respondent's employees.EmployeeWilliamMalone testified, without contradiction, that McNurney told him to stopwork and talk to the Teamsters; that, when he replied that he did not have timebecause he was behind in his work, McNurney said, "Well, take time off and talk tothem anyway"; and that, when he replied that he was not interested, McNurney said,"Listen to the arguments . .they give a good argument."In the early part of the afternoon of the same day, July 29, 1963, Wood calledJames Gordon and sought an answer to the Boilermarkers' request for recognition.Since it was stipulated that Respondent refused to recognize the Boilermakers, itdoes not appear necessary to evaluate the details of the testimony with respect totheir telephone conversation.Itappears that in the course of their conversationGordon indicated that he doubted the Boilermakers represented a majority of theemployees and that Respondent would require an election as proof thereof.According to Supervisor Howard Graves' testimony which was not contradicted byMcNurney, Graves stated to McNurney "on or about July 29" that "the Union [theBoilermakers]is inand I don't think there is any way I can stop it," and MeNurneyreplied that "they will not get in here.the Labor Board is not going to get themin here and the Union is not going to get them in here."B.Concluding findingsThe record clearly demonstrates that, as of July 26, 1963, the date when Respond-ent received the Boilermakers' letter requesting recognition, the Boilermakers did, infact, represent a majority of Respondent's production and maintenance employees.Respondent took no action with respect to said letter on that date.The next workdaywas a Monday, July 29. On the morning of July 29, Respondent asked the Team-sters to organize its employees, and assisted the organizational efforts of the Teamsterrepresentatives through its plant manager McNurney, who admittedly introducedthe Teamster officials to "almost all" of the employees.McNumey's conduct andstatements in introducing the Teamster officials clearly indicated to the employeesRespondent's preference for the Teamsters.Patently, Respondent was attempting toundermine the majority status which the Boilermakers claimed. Later that day whenWoodcalled James Gordon to ascertain Respondent's position with respect to theBoilermakers' request for recognition, he was informed by James Gordon that theRespondent doubted its majority status and would require an election, rather than acard check, as proof of majority status.There is nothing in the record to indicateupon what factor or factors Respondent based a doubt of the Boilermakers'claim, orreasonably could have based such doubt.Respondent contends,in essence,that it is not an unfair labor practice for anemployer to require an election as proof of majority status.However, it is wellestablished that while an employer may in good faith insist on a Board election asproof of a union's claim of majority status, it unlawfully. refuses to bargain if itsinsistenceon such an election is motivated, not by a bona fide doubt as to the union'smajority, but rather by the desire to gain time in which to undermine the union.5Not only is there nothing in the record from which it may be inferred that Respondenthad a good-faith doubt of the Boilermakers' majority status, but, on the contrary, theexistence of a good-faith doubt is negated by the invitation extended to the Team-ster representatives to organize its employees and by McNurney's assistance of theTeamster representatives in soliciting the employees, which invitation and assistanceconstituted interference and coercion within the meaning of Section 8(a)( I) of the5 See, e.g.,Joy Silk Mills, Inc.,85NLRB 1263, andPeterson Brothers,Inc., 144NLRB 679. STORACK CORPORATION497Act.Salmirs Oil Company,139 NLRB 25,26.The Teamster representatives wereintroduced to the various employees and were permitted.to solicit them in the plant,apparently,in all instances but one,on company time..'Respondent's preference forthe Teamsters was made evident to the employees at the-time by McNurney.Further-more, in a number of instances,McNurney remained in ,a position to listen to theconversation between the Teamster representatives and the employee which musthave reasonably added to the coercive effect on such employees.McNurney's con-duct did not constitute merely an expression of opinion within the meaning of Section8(c) ofthe Actand a permissive act of courtesy to the Teamsters, as contendedby Respondent..Thiscourse of conduct,which was obviously designed to induce employees totransfer their adherence from the Boilermakers to the Teamsters,demonstrates thatRespondent's refusal to bargain with the Boilermakers and insistence upon an elec-tion were not motivated by a good-faith doubt of the Boilermakers'majority status,but rather by the desire to gain time to undermine its majority status. Therefore, Iconclude that Respondent unlawfully refused to bargain with the Boilermakers withinthe 'meaning of Section 8(a) (5) and(1) of the Act.It is alleged in the complaint that.Respondent engaged in unlawful interrogationof its employees.The record discloses interrogation of only one employee,WilliamHuey, and that,in the- course of McNurney's interrogation of him,there were nothreats or promises of benefits uttered.It is my opinion that the interrogation of Hueyshould be evaluated in the context of the subsequent conduct ofof McNurney inassisting the Teamster representatives to solicit Huey and the other employees.Questioning him in an executive office in the presence of two other supervisors andMcNurney's assistance of the Teamster representatives in soliciting,him and theother employees shortly after the interrogation tended to make such interrogationcoercive within the meaning of Section 8(a) (1) of the Act.Although it was not alleged in the complaint,nor referred to in General Counsel'sbrief as constituting a violation of the Act, an incident was litigated involving a'threatening statementmade by 'McNumey to three employees.Jones testifiedthatMcNurney stated to him and two other employees on July 29, "The fellowsthat signed these union cards, were stupid.There will-be no.more long weekends 6And that's out." In his direct examination,counsel for Respondent questionedMcNurney.with- respect to this statement.While he testified that he did not recallmaking the statement,he admitted,,when questioned by the Trial Examiner, that itispossible that-he did:Therefore,I credit Jones'testimony.McNurney's state-ment, to my mind, constituted a threat to take away from the employees'the privilegeof "long weekends"because of their adherence to theBoilermakers,in violation ofSection 8(a) (1') of the Act.IV.THE'EFFECT OF THE UNFAIR LABOR PRACTICES-UPON COMMERCEThe activities of the Respondent as set forth in section III, above;occurring inconnection with the operations of Respondent'described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several'States, and tend to, lead to labor disputes,burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYIiiview of the findings detailed above that Respondent engaged in unfair labor'practices, I shall recommend that Respondent be, required to cease and desist fromsuch unfair labor practices,and take certain affirmative action designed to effectuatethe policies of the Act.In its,brief Respondent urges that its "conduct was not so reprehensible as to-warrant'imposition of the extreme xemedy[apparently that of ordering recognitionof, and directingRespondent to bargain with, the Boilermakers],"but that,instead;a representation election should be ordered.It is pointed out that a number of the'employees who signed authorization cards for the Boilermakers are no longer in the 'employ of'Resporident,and it is argued, "Even if the,Company's conduct did at somepoint cross'the threshold from the privileged to the illegal, its technical breach-ofconduct was not so condemnable as to warrant imposition of an unwanted'union onthe present employees merely for the sake of penalizing the Company."e Jones defined"long weekends"as follows: "'That's when a holiday comes on like Fri-day.We work that Saturday before so we can get off Friday,Saturday,and' Sunday,something like that."'756-236-65-vol. 147--33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as it was clearly demonstrated that the Boilermakers did represent.a majority of the employees at the time of its request for recognition and prior tothe commission of the unfair labor practices found herein, it appears appropriate torecommend that Respondent recognize and bargain with the Boilermakers, in orderto effectuate the purpose of the Act by achieving "a restoration of the situation, asnearly as possible to that which would have obtained but for the commission ofthe unfair labor practices."Greystone Knitwear Corp. and Donwood, Ltd.,136NLRB 573, 575.'- Not-to order Respondent to recognize and bargain with the-Boiler-makers would enable Respondent. to profit by its unfair labor practices, a resultwhich, to my mind,. outweighs the effect of the possibility that the Boilermakersmight not be the choice of the employees, if an election were now conducted. Inaddition, Respondent's unfair labor practices might very well have adversely affectedthe freedom of choice of the present employees.Respondent's unfair labor prac-ticeswere more than merely "technical" violations, as Respondent contends in itsbrief.In view of the nature of the unfair labor practices which I have found to have,been committed, I shall recommend that Respondent be required to-cease and desistfrom interfering in any way with employees' rights, protected under Section 7 ofthe Act.On the basis of the foregoing findings of facts, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of the Act.2.The Boilermakers and the Teamsters are labor organizations within themeaningof .the Act.3.All productionand maintenanceemployees of Respondent, excluding officeclerical employees, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the meaning of the Act.4.At all times since July 26, 1963, the Boilermakers Union has been, and now is,the exclusive'representativeof all the employees in the aforesaid appropriate unitfor the purpose of collectivebargainingwithin the meaning of the Act.5.By refusing to recognize and bargain with the Boilermakers on and afterJuly 26, 1963, Respondent has engaged in and is engagingin unfairlabor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.6.By interrogating an employee with respect tohis sentimentstoward, andactivitieswith respect to, theBoilermakers,by threatening its employees with lossof privileges because of their adherence to the Boilermakers, and by inviting theTeamsters to organize its employees and assisting Teamster representatives in theirorganizational efforts in an attempt to undermine the majority status of the Boiler-makers, Respondenthas' engaged in unfairlabor practiceswithin themeaning ofSection 8(a) (1) of the Act.RECOMMENDED ORDERUpon the entire record herein,and pursuant to Section 10(c) of the Act, asamended,it is hereby ordered thatStorack Corporation,the Respondent,and itsofficers,agents,successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to recognize and bargaincollectivelyconcerning wages,hours, andother terms and conditions of employment with International Brotherhood of Boiler-makers,Iron Shipbuilders, Blacksmiths,Forgers and Helpers,AFL-CIO,as ..theexclusive representative of all its employees in the following appropriateunit:A11Iproduction and maintenance employees,exclusive of all office clerical employees,guards; and supervisors as definedby the Act.(b) Interfering with,restraining,and coercing its employees in the exercise of.their rights guaranteed in Section7 of the Actby unlawful interrogation,by threatsof economic reprisal for union activity,and by unlawful assistance of a labor organi-zation in the solicitation of its employees for membership.(c) In any othermanner interfering with, restraining,and coercing its employeesin the exerciseof the rightto self-organization,to form labor organizations,to joinor assist the above-named Union,or any other labororganization,to bargain col-lectively through representatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid -orprotection,or to refrain from any and all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labor orga-nization as a condition of employment,as authorized in Section 8(a) (3) of the Act,as amended. STORACK CORPORATION4992.Take the following affirmative action.to effectuate the policies of the Act.(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of employees in the above-described unit.(b) Post at its plant, in Evanston, Illinois, copies of the attached notice marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after having been duly signed by Respondent's rep-resentative, be posted by Respondent immediately upon receipt thereof, and be main-tained by it for a period of at least 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Recommended Order, what steps the Respondent hastaken to comply herewith.87In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."I In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, as the exclusive representative of all production and maintenance em-ployees with respect to wages, hours, and other terms and conditions of employ-ment, and, if agreement is reached, we will embody it in a signed agreement.Excluded from the bargaining unit are office clerical employees, guards, andsupervisors as defined in the Act.WE WILL NOT unlawfully interrogate our employees concerning, or threatenour employees with reprisal because of, their adherence to the' above-namedUnion, or any-other labor organization.WE WILL NOT unlawfully assist any ' labor organization to solicit our em-ployees for membership.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the abovenamed Union, or any labor organization,to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as amended.STORACK CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material. ,Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any questionconcerningthis notice or compliance with its provisions.